Page, J.:
If the justice at Special Term had made findings of fact sufficient to support his conclusions of law we would not have disturbed the judgment. Section 1033 of the Code of Civil Procedure prescribes that the decision of the court upon the trial of the whole issues of fact must state separately the facts found and the conclusions of law. This requirement not having been complied with, the judgment will be vacated, with costs to the appellant, and the case remitted to the Special Term with directions to make a proper decision containing findings of fact and conclusions of law to support the judgment directed. (See Lentsehner v. Lentsehner, 80 App. Div. 43; Sommer v. Sommer, 87 id. 484; Wise v. Cohen, No. 1, 113 id. 859.) Clarke, P. J., McLaughlin, Scott and Davis, JJ., concurred. Judgment vacated, with costs, and ease remitted to Special Term as stated in opinion.